DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The action references cited in the IDS, submitted on 04/16/2019, have been considered.

Drawings
The drawings filed on 06/18/2019 are accepted.

Claim Objections
Claim 1 is objected to because of the following informalities:
Regarding claim 1, lines 2-3 of claim 1 recite “the memory obtain crowd-sourced.” Applicant is requested to insert :--to-- after “the memory.”  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 8, and 10-21 are rejected under 35 U.S.C. 103 as being unpatentable over by Wiles (U.S. Patent 9,563,852 B1); in view of Maroney (U.S. Patent Publication 2009/0195401 A1).
Regarding claim 1, Wiles teaches a geospatial monitoring system (Wiles: FIG. 1; col 6, ln 54-57 [“This allows the crowd-sourced pest and disease model 100 to determine a geographical correlation for profiling the risk assessment 145…”]; col 8, ln 37-40 [“…the USDA NRCS Soil Survey Geographic (SSURGO) dataset…”]; col 5, ln 37-40 [“…in one aspect of the present invention (and by way of example), one or more targeted fields 106 may comprise an arbitrarily-sized area.”] {The Examiner notes that “geospatial” is well defined in the art to which the invention relates as relating to or denoting data that is associated with a particular location.  Thus, Wiles teaches a geospatial monitoring system as recited in the claim(s).}) wherein:
a memory and a processor cooperating with the memory (Wiles: FIG. 1; col 19, ln 49-51 [“…these devices include processors (e.g., a single or multiple microprocessors), memory, nonvolatile storage, input devices, and output devices.”])
obtain crowd-sourced mobile data (CSMD) for a geographic region (Wiles: FIG. 1; col 4, ln 60 to col 5, ln 53 [“…the present invention by the similarity of un-infested fields (or targeted fields 106) with fields that have been reported, using anonymous crowd-sourced information…Users may be able to type in their reports, or speak what they want to indicate, into a mobile or other computing device.”]),
identify a plurality of geospatial sites within the geographic region based upon the CSMD (Wiles: FIG. 1; col 5, ln 43 to col 6, ln 20 [“…targeted field(s) 106…reporting fields 104…”]),
determine a classification of each of the plurality of geospatial sites based upon the CSMD (Wiles: FIG. 1; col 5, ln 43 to col 6, ln 20 {See above.}),

determine an abnormality in a respective normalcy model at a given geospatial site based upon the CSMD (Wiles: FIG. 1; col 5, ln l-30 {See above.}), and
initiate additional monitoring for the given geospatial site having the abnormality (Wiles: FIGS. 1-2, col 12, ln 20-30 [“…data processing components 140 may therefore also be thought of as performing a customized modeling approach for assessing a field-specific risk, and for predicting a pest infestation or presence in a field 106, for a particular time period. The model 100 estimates the probability that targeted fields 106 will become infested by calculating a similarity of each un-infested, targeted field 106 to a reporting, or infested, field 104. As noted above, these calculations can be accomplished in several different ways, and using several different methods…”]).
However, Wiles is silent as to explicitly teaching determining a pattern-of-life normalcy model for each of the geospatial sites based upon a respective classification, and determining an abnormality in a respective pattern-of-life model at a given geospatial site.
Maroney, in a similar field of endeavor, discloses tracking the behaviors of targets in an area under surveillance (Maroney: Abstract.).  Therein, Maroney discloses determining a pattern-of-life normalcy model for each of the geospatial sites based upon a respective classification The Examiner notes that the village disclosed by Maroney is analogous to the “geographic region” recited in the claim(s), while each sensor in the sensor array taught by Maroney is analogous the “geographic sites” as recited in the claim(s).}).
Maroney additionally discloses determining an abnormality in a respective pattern-of-life normalcy model at a given geospatial site (Maroney: FIG. 3; ¶58 [“…each new data packet received from the sensor array increases the fidelity of the pattern of life model and increases the 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the features of determining a pattern-of-life normalcy model for each of the geospatial sites based upon a respective classification, and determining an abnormality in a respective pattern-of-life model at a given geospatial site, disclosed by Maroney into Wiles, with the motivation and expected benefit of augmenting and improving activity-based intelligence, while reducing bias and increasing accuracy.  This method for improving Wiles was within the ordinary ability of one of ordinary skill in the art based on the teachings of Maroney.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Wiles and Maroney to obtain the invention as specified in claim 1.
Regarding claims 10 and 16, each claim recites limitations found within claim 1, and is rejected under the same rationale applied to the rejection of claim 1.

Regarding claim 2, Wiles, in view of Maroney, teach all the limitations of the parent claim 1 as shown above.  Wiles discloses the processor identifies the plurality of geospatial sites without training data (Wiles: FIG. 1; col 4, ln 60 to col 5, ln 53.] {See above.}).
Regarding claims 11 and 17, each claim recites limitations found within claim 2, and is rejected under the same rationale applied to the rejection of claim 2.

claim 3, Wiles, in view of Maroney, teach all the limitations of the parent claim 1 as shown above.  Wiles discloses the processor determines the classification of each of the plurality of geospatial sites based upon an unsupervised partitioning algorithm (Wiles: FIGS. 1-2; col 11, ln 7-58 [“…unsupervised machine learning in implementing each of these steps, and in many of these approaches, these steps are not distinct. Regardless, some form of unsupervised machine learning is applied to the descriptors 161 representing variables of the infested fields 104, and the assessment of multivariate similarity 149 of variables of a targeted field 106 to those of the infested fields 104. One way similarity may be measured is by comparing the relevant variables of targeted fields 106 to a summary of the response for the infested fields 104. Another exemplary approach compares the value for the targeted field 106 to all values for infested fields 104 with an algorithm based on self-organized maps. A further example of accomplishing these steps involves feature selection and weighting, by characterizing the relationship of a relevant characteristic with an average value and measuring the similarity of a targeted field 106 and the average value for infested fields 104 for each individual characteristic. An aggregate similarity measure is calculated using the vector of weights from feature selection and similarity values of individual characteristics…”]).
Regarding claims 12 and 18, each claim recites limitations found within claim 3, and is rejected under the same rationale applied to the rejection of claim 3.

Regarding claim 4, Wiles, in view of Maroney, teach all the limitations of the parent claim 1 as shown above.  Wiles discloses the processor determines the classification of each of the plurality of geospatial sites based upon trip observations associated with the CSMD (Wiles: FIGS. 1-2; col 9, ln 30-40 [“…type input data 110, information ingested into the present 
Regarding claims 13 and 19, each claim recites limitations found within claim 4, and is rejected under the same rationale applied to the rejection of claim 4.

Regarding claim 5, Wiles, in view of Maroney, teach all the limitations of the parent claim 1 as shown above.  Wiles discloses the processor identifies the plurality of geospatial sites within the geographic region based upon unsupervised density based geospatial clustering of CSMD data points, and unsupervised geometric boundary generation for respective clustered data points (Wiles: FIG. 1; col 5, ln l-30 {See above.}; FIGS. 1-2; col 11, ln 29-40 [“…another example of unsupervised machine learning to perform these steps uses clustering. Suitable clustering methods include knn clustering, spectral clustering or neural network clustering.”]; FIG.2; col 18, ln 5-35 [“…process 200 then proceeds with identifying field variables to develop the expected relationship between pest and environmental conditions in reporting fields 104 at step 208, as described in detail above. The model 100 then begins, at step 210, with analyzing field variables to compare characteristics of reporting fields 104 and targeted fields 106 in the unsupervised learning engine 144.”]; 
claims 14 and 20, each claim recites limitations found within claim 5, and is rejected under the same rationale applied to the rejection of claim 5.

Regarding claim 6, Wiles, in view of Maroney, teach all the limitations of the parent claim 1 as shown above.  Wiles discloses the processor selectively performs unsupervised geometry boundary division for geospatial sites having different types of CSMD data points therein (Wiles: FIG. 1; col 5, ln l-30 {See above.}).
Regarding claims 15 and 21, each claim recites limitations found within claim 6, and is rejected under the same rationale applied to the rejection of claim 6.

Regarding claim 8, Wiles, in view of Maroney, teach all the limitations of the parent claim 1 as shown above.  Wiles discloses the CSMD comprises mobile phone points (Wiles: FIG. 1; col 9, ln 30-42 [“…vehicular data may be generated from one or more vehicle-based sensing systems, including those coupled to computing systems configured on farm equipment, or those systems configured to gather weather data from mobile devices present within vehicles, such as with mobile telephony devices and tablet computers.”]).

Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Wiles, in view of Maroney; and further in view of Lord (U.S. Patent 11,184,766 B1).
Regarding claim 7, Wiles, in view of Maroney, teach all the limitations of the parent claim 1 as shown above.  However, Wiles, in view of Maroney, is silent as to explicitly teaching a hierarchical density-based spatial clustering of applications with noise (HDBSCAN) algorithm.
Abstract.).  Therein, Lord discloses to applying machine learning to the fingerprints of approved locations (e.g., variable density HDBSCAN clustering applied to geolocation and signal data, which may include normalizing scaling, with nonlinear kernel principal component analysis to reduce the number of dimensions before applying clustering) so that the system can initially identify matching fingerprints with a few approvals (Lord: col 21, ln 15-26.).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the features of utilizing HDBSCAN clustering an electronic data acquisition, storage and processing member configured to control one or both of the second valve and the first valve on the basis of the value measured by the first pressure transducer, disclosed by Lord into Wiles, as modified by Maroney, with the motivation and expected benefit of utilizing machine learning algorithm that it only requires a minimum membership count for a grouping of points to be considered as a candidate for a cluster.  This method for improving Wiles, as modified by Maroney, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Lord.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Wiles and Maroney and Lord to obtain the invention as specified in claim 7.

Regarding claim 9, Wiles, in view of Maroney, teach all the limitations of the parent claim 1 as shown above.  Lord discloses utilizing deep learning to determine a desired classification (Lord: col 13, ln 60 to col 14 ln 8 [“…the data is amenable to supervised learning algorithms like Support Vector Machines (SVM) and Multilinear Subspace Learning (MSL) and 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of providing deep learning to determine a desired classification, such as the classification of geospatial sites, disclosed by Lord into Wiles, as modified by Maroney and Lord, with the motivation and expected benefit of increasing the performance of the algorithms using in a geospatial site classification process.  This method for improving Wiles, as modified by Maroney and Lord, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Lord.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Wiles and Maroney and Lord to obtain the invention as specified in claim 9.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Publication 2019/0212977 A1, to Sicurelli et al., is directed to accessing a number of candidate geographic coordinates that each correspond to a place.
U.S. Patent Publication 2018/0191867 A1, to Siebel et al..
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P AIELLO whose telephone number is (303) 297-4216.  The examiner can normally be reached on 8 AM - 4:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY P AIELLO/Examiner, Art Unit 2864